DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 6/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10742346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Zheng et al. 20160218847 and Lee et al. US 20180076924 and Nam et al. US 20180192383.  Zheng discloses generating a first notification message, where the first notification message is used to instruct user equipment in a user equipment set to detect a common control channel of a first cell in the first cell, and sending the first notification message to the user equipment in the user equipment set by using a second cell and sending the common control channel to the user equipment in the user equipment set by using the first cell.  Lee et al discloses a wireless transmit/receive unit includes monitoring a plurality of subbands for subbands that include an enhanced physical downlink control channel, wherein each subband of the plurality of subbands is made up of a subset of frequency resources in a system bandwidth, and determining whether each of the plurality of subbands is a channel state information downlink subband for CSI feedback based on whether an EPDCCH is included in a corresponding subband of the plurality of subbands.  Nam discloses receiving, from a base station, a synchronization signal/physical broadcasting channel (SS/PBCH) block comprising a PBCH that carries a master information block including an SIB1 CORESET configuration comprises a frequency location, a number of resource blocks (RBs) comprising an SIB1 CORESET associated with the SS/PBCH block, and information of time domain resources of the SIB1 CORESET, and receiving, from the BS, a physical downlink control channel (PDCCH) mapped to at least one time-frequency resource within the SIB1 CORESET, wherein the PDCCH includes scheduling information of a physical downlink shared channel.  
Prior art of record, in single or in combination, configuring a common control channel and a primary synchronization signal and/or a secondary synchronization signal in a subband where a user equipment resides in a frequency division multiplexing manner; configuring a quasi-co-location placement port for an antenna of a demodulation reference signal of the common control channel and an antenna of a channel state information reference signal, or configuring a quasi-co-location placement for the antenna of the demodulation reference signal of the common control channel and the antenna of the channel state information reference signal; and transmitting the common control channel by using configured resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468